DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 15, and 16 have been amended as per Applicant’s amendment filed on December 22, 2021.  Claim 6 has been cancel.  Claims 1-5 and 7-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15 of U.S. Patent No. 10,955,934. 

Present Application
US Patent 10,955,934
1. A computing device and keyboard assembly, comprising: 

a computing device having a housing containing a capacitance-sensing interface and a display screen; 

a keyboard coupled to the computing device and having: 



a set of conductors extending through the hinge, each conductor of the set of conductors comprising: 



a first end portion located in the coupling section; and 

a second end portion located in the input section; wherein the capacitance-sensing interface of the computing device is configured to detect an application of a capacitive load to the second end portion via the first end portion. 



a computing device having an external surface, a touch-sensitive interface, and a display screen; 


a keyboard removably coupled to the computing device, the keyboard having 



wherein a set of conductive traces extend through the contact section and the input section, each conductive trace of the set of conductive traces comprising: 


a first conductive portion located in the contact section; 

a second conductive portion located in the input section; wherein application of a capacitive load from an external object to one of the second conductive portions of the set of conductive traces is passively transferred to, and detectable by, the touch-sensitive interface of the computing device via the first conductive portion, and 

wherein at least some of the first conductive portions of the set of conductive traces engage with the touch-sensitive interface at a location other than the display screen. 





10. A keyboard, comprising: 

a housing having a first section and a second section joined by a hinge, 

the first section having an external surface configured to face an electronic device, 

the second section being configured to extend away from the electronic device; and 

a set of conductive leads positioned in the housing and extending through the hinge, each conductive lead of the set of conductive leads comprising: 

a first conductive portion positioned at the external surface of the first section and configured to be detectable by a capacitance-sensing interface of the electronic device; and 

a second conductive portion positioned in the second section; 

wherein each of the second conductive portions of the set of conductive leads is configured to passively transfer capacitive loads from an 



a housing having a first section and a second section, 

the first section having an external surface configured to face an electronic device,

the second section being configured to extend away from the electronic device; 

a set of conductive leads positioned in the housing, each conductive lead of the set of conductive leads comprising: 


a first conductive portion positioned at the external surface of the first section and configured to contact a touch sensitive interface of the electronic device; 

a second conductive portion positioned in the second section; 

wherein the second conductive portions are arranged in a keyboard layout and the first conductive portions are arranged in a layout different from the keyboard layout; and wherein 















16. A capacitive touch input device, comprising: 

a housing having an input portion and a pad portion joined by a hinge; 

a set of conductive traces extending through the hinge from the input portion of the housing to the pad portion of the housing , the set of conductive traces defining a set of passive conductive paths though the housing; 








wherein a capacitive load applied at the input portion of the housing is detectable at the pad portion of the housing via passive transfer through at least one of the conductive traces of the set of conductive traces. 

15. A capacitive keyboard, comprising: 




a set of conductive traces each having a first end and a second end; 




a set of keys each comprising a keycap and a switch, 

wherein each switch is respectively electrically connected to one of the second ends of the set of conductive traces; 

wherein the switches are respectively actuatable to passively transfer a capacitive load imposed on a respective key of the set of keys from an external object to a respective first end of the set of conductive traces. 





2. The assembly of claim 1, further comprising an intermediate layer positioned between the capacitance-sensing interface and the coupling section. 

3. The assembly of claim 1, wherein the capacitance-sensing interface and the coupling section are positioned out of contact with each other. 

4. The assembly of claim 1, wherein the capacitance-sensing interface is spaced away from the display screen. 

5. The assembly of claim 1, wherein the capacitance-sensing interface is operable at the display screen. 

6. The assembly of claim 1, wherein the coupling section and the input section are joined by a hinge. 

7. The assembly of claim 1, wherein the keyboard is attachable to the computing device in an input position wherein the input section and the display screen are visible and in a stored position wherein the display screen is covered. 

8. The assembly of claim 1, wherein the first end portions of the set of conductors are distributed across an edge portion of the computing device. 

9. The assembly of claim 1, wherein the computing device is configured to detect a presence of the coupling section of the keyboard at the capacitance-sensing interface. 




11. The keyboard of claim 10, further comprising a set of switches, wherein each switch of the set of switches is positioned adjacent to a separate second conductive portion of the set of conductive leads. 
12. The keyboard of claim 11, further comprising a set of keycaps respectively configured to actuate the set of switches upon application of an input force to the set of keycaps. 
13. The keyboard of claim 11, wherein each switch of the set of switches comprises a conductive material capable of transferring capacitive load to a respective second conductive portion of the set of conductive leads. 
14. The keyboard of claim 10, further comprising a coating or external layer covering at least one of the first conductive portions. 
15. The keyboard of claim 10, wherein the first section is angled relative to the second section. 



17. The capacitive touch input device of claim 16, further comprising a set of keys at the input portion, each of the set of keys respectively corresponding to each of the conductive traces. 
18. The capacitive touch input device of claim 16, further comprising a coating or external layer covering the pad portion of the housing. 
19. The capacitive touch input device of claim 16, wherein the pad portion comprises a set of conductive pads, each respectively being in electrical communication with the set of conductive traces. 
20. The capacitive touch input device of claim 16, further comprising a connection to an electrical ground, wherein the capacitive load is applicable to a conductive trace of the set of conductive traces by electrically connecting the conductive trace to the electrical ground.
2. The computing device and keyboard assembly of claim 1, wherein the computing device is a tablet computer; wherein the keyboard further comprises a set of switches arranged in a keyboard layout, each switch of the set of switches being connected to a respective second conductive portion of the set of conductive traces; wherein the capacitive load is applied by an appendage of a user, and the set of switches selectively enable or disable electrical communication between the capacitive load and the touch-sensitive interface via the respective second conductive portion. 

    3. The computing device and keyboard assembly of claim 1, wherein the first conductive portions are positioned adjacent to the touch-sensitive interface. 

    4. The computing device and keyboard assembly of claim 1, wherein the first conductive portions of the set of conductive traces overlap the display screen portion. 

    5. The computing device and keyboard assembly of claim 1, wherein the touch-sensitive interface is positioned on the computing device external to the display screen of the computing device. 

    6. The computing device and keyboard assembly of claim 5, wherein the external surface faces away from the display screen of the computing device. 

    7. The computing device and keyboard assembly of claim 1, wherein the first conductive portions of the set of conductive traces are distributed across an edge portion of the computing device. 

    8. The computing device and keyboard assembly of claim 1, wherein the computing device is configured to detect a presence of the contact section of the keyboard against the external surface. 


    10. The keyboard of claim 9, further comprising a set of switches, wherein each switch of the set of switches is connected to a separate second conductive portion of the set of conductive leads. 

    11. The keyboard of claim 10, further comprising a set of keys, wherein each key of the set of keys comprises a conductive input surface, the conductive input surfaces being electrically connectable to a respective second conductive portion of the set of conductive leads via a respective switch of the set of switches. 

    12. The keyboard of claim 10, further comprising a capacitive load source, wherein each switch of the set of switches comprises a releasable connection to the capacitive load source. 

    13. The keyboard of claim 12, wherein the capacitive load source is located in the first section of the housing. 

    14. The keyboard of claim 9, further comprising a hinge between the first and second sections of the housing. 

    


    16. The capacitive keyboard of claim 15, wherein the set of key comprise mechanically actuated keys, and each of the keycaps of the set of keys comprises a conductive surface, wherein the capacitive load is transferable from the conductive surface to the respective conductive trace. 

    17. The capacitive keyboard of claim 15, further comprising a housing, the set of keys being positioned on the housing, wherein each switch is electrically connected to a capacitive load source in the housing. 

    18. The capacitive keyboard of claim 17, wherein the capacitive load source is a connection to an electrical ground. 

    19. The capacitive keyboard of claim 17, wherein the capacitive load source is a virtual ground when connected to a conductive trace of the set of conductive traces. 

    20. The capacitive keyboard of claim 15, wherein the first ends of the set of conductive traces are arranged in a staggered pattern.



Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 10, and 16 of the present application overlap and encompass the scope of claims 1, 9, 15 of U.S. Patent No. 10,955,934, and vice versa, with the exception that claims 1, 9, 15 of U.S. Patent No. 10,955,934 does 
However, Whitt (US 2013/0229354 A1, Published September 5, 2013) does disclose a hinge joining the coupling section to the input section (Whitt at Figs. 1-4, flexible hinge 106; ¶ [0048] discloses “The flexible hinge 106, for instance, may be formed using one or more layers of fabric and include conductors formed as flexible traces to communicatively couple the input device 104 to the computing device 102 and vice versa. This communication, for instance, may be used to communicate a result of a key press to the computing device 102, receive power from the computing device”).
U.S. Patent No. 10,955,934 discloses a base keyboard input device upon which the claimed invention is an improvement.  Whitt discloses a comparable keyboard input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to U.S. Patent No. 10,955,934 the teachings of Whitt for the predictable result of providing a flexible hinge configured to communicatively and physically couple an input device to a computing device (Whitt at ¶ [0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 12, 13, 14 are under 35 U.S.C. 103 as obvious over Solomon (US 2013/0335327 A1, Published December 19, 2013) in view of Whitt (US 2013/0229354 A1, Published September 5, 2013).
As to claim 1, Solomon discloses a computing device and keyboard assembly, comprising: 
a computing device having a housing containing a capacitance-sensing interface and a display screen (Solomon at Figs. 5-6, 28-29, touchscreen 24; ¶ [0057]); 
a keyboard coupled to the computing device and having: an input section (Solomon at Figs. 1, 2, 5, 6, keyboard 10 including keys 11); 
a coupling section positioned at a detectable distance from the capacitance-sensing interface of the computing device (Solomon at Figs. 28-29, contact pads 64 are at a detectable distance from touchscreen 24; Solomon at Fig. 5, hinge 32; ¶ [0053] discloses “The mounting structure 32 may be a hinge, a tether, or other structure that allows the keyboard to move into and out of the operable position without moving the entire first housing 26.”); and 
a set of conductors…, each conductor of the set of conductors comprising: a first end portion located in the coupling section (Solomon at Figs. 28-29, conductive area 66);… 
a second end portion located in the input section (Solomon at Figs. 28-29, actuator post 76; ¶ [0097] discloses “The conductive path 104'' is formed by the corresponding contact pad 64, the corresponding contact 66, and the corresponding actuator post 76. Further, the conductive path 104'' may include and provide electrical communication between a ground structure 89 and the corresponding touchscreen area (and its capacitive switch 102).”); 
wherein the capacitance-sensing interface of the computing device is configured to detect an application of a capacitive load to the second end portion via the first end portion (Solomon at Fig. 29; ¶ [0096] discloses “FIGS. 28-29 show yet another embodiment of the components of a conductive path that forms a discharge circuit for discharging the capacitive switch 102 (or otherwise changing the electrostatic field of the touchscreen) in response to a key pressing.”  ¶ [0097] discloses “Further, the conductive path 104'' may include and provide electrical communication between a ground structure 89 and the corresponding touchscreen area (and its capacitive switch 102). The capacitive sensitivity of the conductive circuit may for example change the electrostatic field of the touchscreen, and in effect cause a discharge of the corresponding capacitive switch 102. The discharge flows into the capacitive ground structure 89.”). 
Solomon does not disclose a hinge joining the coupling section to the input section.
Solomon also does not disclose that the set of conductors extending through the hinge.
However, Whitt does disclose a hinge joining the coupling section to the input section (Whitt at Figs. 1-4, flexible hinge 106; ¶ [0048] discloses “The flexible hinge 106, for instance, may be formed using one or more layers of fabric and include conductors formed as flexible traces to communicatively couple the input device 104 to the computing device 102 and vice versa. This communication, for instance, may be used 
Whitt also discloses that the set of conductors extending through the hinge (Whitt at ¶ [0048])
Solomon discloses a base keyboard input device upon which the claimed invention is an improvement.  Whitt discloses a comparable keyboard input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Solomon the teachings of Whitt for the predictable result of providing a flexible hinge configured to communicatively and physically couple an input device to a computing device (Whitt at ¶ [0011]).
As to claim 2, the combination of Solomon and Whitt discloses the assembly of claim 1, further comprising an intermediate layer positioned between the capacitance-sensing interface and the coupling section (Solomon at Figs. 28-29, spacer structure 82 or circuit board 52). 
As to claim 4, the combination of Solomon and Whitt discloses the assembly of claim 1.
Solomon does not disclose expressly that the capacitance-sensing interface is spaced away from the display screen. 
However, Examiner takes an official notice that on-cell type capacitive touch sensors disposed on top of display panels well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide an on-cell type 
As to claim 5, the combination of Solomon and Whitt discloses the assembly of claim 1, wherein the capacitance-sensing interface is operable at the display screen (Solomon at ¶ [0003]-[0004]). 
As to claim 7, the combination of Solomon and Whitt discloses the assembly of claim 1, wherein the keyboard is attachable to the computing device in an input position wherein the input section and the display screen are visible and in a stored position wherein the display screen is covered (Solomon at Figs. 3-6). 
As to claim 8, the combination of Solomon and Whitt discloses the assembly of claim 1, wherein the first end portions of the set of conductors are distributed across an edge portion of the computing device (Solomon at Figs. 2, 3, 5, Examiner regards the bottom row of key (see Fig. 3) as an edge portion of the computing device.  MPEP 2144.04(IV) establishes that changes in configuration are obvious). 
As to claim 10, Solomon disclose a keyboard, comprising: 
a housing having a first section and a second section joined by a hinge (Solomon at Fig. 5, hinge 32; ¶ [0053] discloses “The mounting structure 32 may be a hinge, a tether, or other structure that allows the keyboard to move into and out of the operable position without moving the entire first housing 26.”), 
the first section having an external surface configured to face an electronic device, the second section being configured to extend away from the electronic device (Solomon at Figs. 1, 2, 5, 6, in particular, keyboard 10); and 

a second conductive portion positioned in the second section (Solomon at Figs. 28-29, actuator post 76; ¶ [0097] discloses “The conductive path 104'' is formed by the corresponding contact pad 64, the corresponding contact 66, and the corresponding actuator post 76. Further, the conductive path 104'' may include and provide electrical communication between a ground structure 89 and the corresponding touchscreen area (and its capacitive switch 102).”); 
wherein each of the second conductive portions of the set of conductive leads is configured to passively transfer capacitive loads from an external object to respective first conductive portions (Solomon at Fig. 29; ¶ [0096]-[0097] discloses “The capacitive sensitivity of the conductive circuit may for example change the electrostatic field of the touchscreen, and in effect cause a discharge of the corresponding capacitive switch 102. The discharge flows into the capacitive ground structure 89.”).
Solomon does not disclose that the set of conductive leads extends through the hinge.
However, Whitt does disclose that the set of conductive leads extends through the hinge (Whitt at Figs. 1-4, flexible hinge 106; ¶ [0048] discloses “The flexible hinge 106, for instance, may be formed using one or more layers of fabric and include 
Solomon discloses a base keyboard input device upon which the claimed invention is an improvement.  Whitt discloses a comparable keyboard input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Solomon the teachings of Whitt for the predictable result of providing a flexible hinge configured to communicatively and physically couple an input device to a computing device (Whitt at ¶ [0011]).
As to claim 11, the combination of Solomon and Whitt discloses the keyboard of claim 10, further comprising a set of switches, wherein each switch of the set of switches is positioned adjacent to a separate second conductive portion of the set of conductive leads (Solomon at Figs. 28-29, elevated key portion 78 is analogous to a switch and is positioned adjacent to diaphragm 56’ area above actuator post 76). 
As to claim 12, the combination of Solomon and Whitt discloses the keyboard of claim 11, further comprising a set of keycaps respectively configured to actuate the set of switches upon application of an input force to the set of keycaps (Solomon at Figs. 28-29, non-conductive key caps 80). 
As to claim 13, the combination of Solomon and Whitt discloses the keyboard of claim 11, wherein each switch of the set of switches comprises a conductive material 
As to claim 14, the combination of Solomon and Whitt discloses the keyboard of claim 10, further comprising a coating or external layer covering at least one of the first conductive portions (Solomon at Figs. 13, 15, 28-29, elevated key areas 78 is analogous to an external layer covering diaphragm 56’ portion under keys11a). 
Claims 16, 17, 18, 20 are rejected under 35 U.S.C. 103 as obvious over Solomon (US 2013/0335327 A1, Published December 19, 2013).
As to claim 16, Solomon discloses a capacitive touch input device, comprising: 
a housing having an input portion and a pad portion (Solomon at Figs. 1-2, 6, 28-29, keys 11 and contact pads 64, respectively) joined by a hinge (Solomon at Fig. 5, hinge 32; ¶ [0053] discloses “The mounting structure 32 may be a hinge, a tether, or other structure that allows the keyboard to move into and out of the operable position without moving the entire first housing 26.”); 
a set of conductive traces extending… from the input portion of the housing to the pad portion of the housing… (Solomon at Fig. 29, diaphragm 56’ portion under key 11a including actuator post 76 is analogous to the input portion conductive trace in the housing that extends from key 11a to contact pad 64 which is analogous to the pad portion.  Solomon does not expressly disclose that the conductive traces are separate for each key 11a.  However, MPEP 2144.04(V) establishes that making separable is obvious; ¶ [0097] discloses “The conductive path 104'' is formed by the corresponding contact pad 64, the corresponding contact 66, and the corresponding actuator post 76. Further, the conductive path 104'' may include and provide electrical communication 
wherein a capacitive load applied at the input portion of the housing is detectable at the pad portion of the housing via passive transfer through at least one of the conductive traces of the set of conductive traces (Solomon at Fig. 29; ¶ [0096]-[0097]). 
Solomon does not disclose that a set of conductive traces extends through the hinge.
Solomon also does not disclose that the set of conductive traces defining a set of passive conductive paths though the housing.
However, Whitt does disclose that a set of conductive traces extends through the hinge (Whitt at Figs. 1-4, flexible hinge 106; ¶ [0048] discloses “The flexible hinge 106, for instance, may be formed using one or more layers of fabric and include conductors formed as flexible traces to communicatively couple the input device 104 to the computing device 102 and vice versa. This communication, for instance, may be used to communicate a result of a key press to the computing device 102, receive power from the computing device”).
Whitt also discloses that the set of conductive traces defining a set of passive conductive paths though the housing (Whitt at ¶ [0048]).1
Solomon discloses a base keyboard input device upon which the claimed invention is an improvement.  Whitt discloses a comparable keyboard input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to 
As to claim 17, the combination of Solomon and Whitt discloses the capacitive touch input device of claim 16, further comprising a set of keys at the input portion, each of the set of keys respectively corresponding to each of the conductive traces (Solomon at Figs. 17-19, 28-29, elevated key area 78). 
As to claim 18, the combination of Solomon and Whitt discloses the capacitive touch input device of claim 16, further comprising a coating or external layer covering the pad portion of the housing (Solomon at Figs. 13, 15, 28-29, elevated key area 78 is analogous to an external layer covering contact pad 64 and diaphragm 56’ portion under keys 11a). 
As to claim 20, the combination of Solomon and Whitt discloses the capacitive touch input device of claim 16, further comprising a connection to an electrical ground, wherein the capacitive load is applicable to a conductive trace of the set of conductive traces by electrically connecting the conductive trace to the electrical ground (Solomon at Fig. 29).
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Solomon and Whitt as applied to claim 1 above, and in further view of Barel (US 2020/0026387 A1, Filed July 17, 2018).
As to claim 9, the combination of Solomon and Whitt discloses the assembly of claim 1.

However, Barel does disclose that the computing device is configured to detect a presence of the coupling section of the keyboard at the capacitance-sensing interface (Barel at Fig. 1; ¶ [0022] discloses “Electronic device 10 includes an overlay sensor 42 configured to sense when mechanical keyboard 36 is received on the touch-sensing surface of touch screen 12B. The overlay sensor is communicatively coupled to an operating system of the electronic device and configured to switch touch screen 12B into a KEYBOARD mode when the mechanical keyboard is placed on the touch -sensing surface of the touch screen.”).
Solomon discloses a base touchscreen device upon which the claimed invention is an improvement.  Barel discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Solomon the teachings of Barel for the predictable result of providing an overlay sensor configured to sense when mechanical keyboard 36 is received on the touch-sensing surface of touch screen (Barel at ¶ [0022]).
Claims 3, 15 are rejected under 35 U.S.C. 103 as obvious over Solomon and Whitt as applied to claims 1 and 10 respectively above, and in further view of Giancarlo (US 2010/0302168 A1, Published December 2, 2010).
As to claim 3, the combination of Solomon and Whitt discloses the assembly of claim 1.

However, Giancarlo does disclose that the capacitance-sensing interface and the coupling section are positioned out of contact with each other (Giancarlo at Figs. 3, 5, 7; ¶ [0016], [0022] imply that actuator pins contact the touch screen when button is pressed which presupposes that the pins are nominally out of contact with the touch screen).
Solomon discloses a base touchscreen device upon which the claimed invention is an improvement.  Giancarlo discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Giancarlo the teachings of Solomon for the predictable result of reducing user typing errors and reducing user typing time (Giancarlo at ¶ [0002]).
As to claim 15, the combination of Solomon and Whitt discloses the keyboard of claim 10.
Solomon does not disclose that the first section is angled relative to the second section. 
However, Giancarlo does disclose that the first section is angled relative to the second section (Giancarlo at Figs 4, 5, 7, actuators 114 are angled relative to keys 110 (i.e. second section)); ¶ [0022]). 
Solomon discloses a base touchscreen device upon which the claimed invention is an improvement.  Giancarlo discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been 
Claims 19 are rejected under 35 U.S.C. 103 as obvious over Solomon and Whitt as applied to claim 16 above, and in further view of Hanssen (US 2014/0354305 A1, Published December 4, 2014).
As to claim 19, the combination of Solomon and Whitt discloses the capacitive touch input device of claim 16.
Solomon does not disclose that the pad portion comprises a set of conductive pads, each respectively being in electrical communication with the set of conductive traces. 
However, Hanssen does disclose that the pad portion comprises a set of conductive pads, each respectively being in electrical communication with the set of conductive traces (Hanssen at Fig. 5C-5D, capacitive node 16 contains two tracks 14) 
The combination of Solomon and Whitt discloses a base key input device upon which the claimed invention is an improvement.  Hanssen discloses a comparable key input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Solomon and Whitt the teachings of Hanssen for the predictable result of reducing cost of repairs and ignoring accidental pressing of buttons (Hanssen at ¶ [0053]).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Argiro (US 2014/0168100 A1, Published June 19, 2014) is made of record for its relevance to claim 16 by its disclosure of the following at Fig. 5 and ¶ [0109]-[0112]:
“[0109] Referring now to the present invention in more detail, FIG. 5 is a top view of an attachable racing-wheel interface (a capacitance output) and racing-wheel controller (a capacitance input), in accordance with the input dynamics of a touchscreen application, this according to an embodiment. The racing-wheel interface 50, is a ramified physical "output" device serving to actuate a correlative soft-button "input", or input plurality, in accordance with an original controller input gesture or gesture plurality (a capacitive input) occurring at the base of the tether (opposite the racing-wheel interface 50). 
[0111] In a wired environment such as this, a conductive "tether" between an input and output end may be comprised of any actuating or conductive medium, such as, but not limited to, flexible metallic wire, electronic ribbon 58 and/or flexible PCB, including combinatorial assembly, faithful to its premise in the spirit and scope of this discourse. 
[0112] In a liberating-design stroke against traditional control-functionality limitations, an improved racing-wheel controller design for use with the capacitive touchscreen of a portable or stationary device 52 is introduced. A steering-wheel component 53--acting as a controller (capacitive) input; inciting and comprising a fruitive conductive path--is constructed of a conductive material, such as, but not limited to, a A soft-button "ring" controller 57 displayed on the touchscreen of a portable or stationary device 52, seeks correlative attachment from the inner actuating ring 59 of the racing-wheel interface 50 for intended actuation, in the spirit and scope of this discourse.”

    PNG
    media_image1.png
    750
    568
    media_image1.png
    Greyscale



 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/25/2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Argiro in Conclusion Section below.